Citation Nr: 0214716	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$37,616.50.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In September 2001, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.

The Board notes the veteran has not challenged the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver of the assessed 
overpayment as listed on the title page.  But see Schaper v. 
Derwinski, 
1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2001).

Review of the evidentiary record indicates that a small 
portion of the assessed overpayment in question has been 
recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board will consider the 
entire overpayment in the currently calculated amount of 
$37,616.50.

In January 2002, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.

2.  In July 1992, the RO advised the veteran that he had been 
awarded improved disability pension benefits effective May 8, 
1992 based on the veteran having no income and no dependents.  
The RO also informed the veteran of his duty to notify VA of 
any changes in countable income or dependents so that his 
pension could be properly adjusted.

3.  In March 1996, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, showing that he was 
married on January 13, 1996.  The RO asked the veteran to 
submit an income report showing his wife's income; that 
report was received the same month and showed that she had no 
income.

4.  In April 1996, the RO added the veteran's spouse and 
increased his pension benefits, indicating that the decision 
was based on no family income.  The RO again informed the 
veteran of his duty to notify VA of any changes in countable 
income or dependents so that his pension could be properly 
adjusted and that failure to do so might result in the 
creation of an overpayment, which would have to be repaid.

5.  In June 1999, the RO informed the veteran of a proposed 
reduction in his pension benefits effective February 1, 1996, 
because an income verification match revealed that his wife 
had received wage and interest income in 1996 and 1997 and 
additional dividend income in 1997 and 1998.

6.  The veteran's request to adjust his benefits immediately 
was received on July 30, 1999 and, in August 1999 letters, 
the RO informed the veteran that his pension award had been 
retroactively amended creating an overpayment in the amount 
of $37,616.50.

7.  In October 1999, the Committee denied the veteran's 
request for waiver and indicated that an overpayment of 
$37,616.50 was created when he failed to timely report his 
wife's countable income in 1996, 1997 and 1998 and that this 
resulted in an increase in countable income in excess of that 
allowed for entitlement to pension benefits.

8.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

9.  The veteran was at fault in the creation of the debt in 
that he failed to timely report countable income, which led 
to an adjustment by VA in countable income to an amount that 
exceeded entitlement to pension benefits.  VA was not at 
fault in the creation of the debt.

10.  Waiver of the assessed overpayment would result in 
unjust enrichment to the veteran.

11.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

12.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

13.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $37,616.50 would not be 
contrary to the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  In compliance with a March 2001 Board remand, the 
veteran was scheduled for a Travel Board hearing in September 
2001, at which he and his wife testified.  In compliance with 
a January 2002 Board remand, the RO prepared a March 2002 
audit of the overpayment of improved pension benefits for the 
period in question (February 1, 1996 to July 31, 1999) and 
sent the veteran a copy.  In a January 2002 letter, the RO 
asked him to complete and return a current financial status 
report (FSR) to include total family income and expenses and 
gave him an opportunity to submit any additional evidence or 
arguments in support of his claim.  The same month, the 
veteran submitted an updated FSR.  The Committee also 
prepared a June 2002 supplemental statement of the case 
(SSOC) readjudicating the issue on appeal, following a review 
of the additional evidence by the Committee in May 2002.  The 
Board further finds that, in a February 2000 statement of the 
case and a June 2002 SSOC, the Committee informed the 
appellant of the evidence needed to substantiate his claim.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's remands.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds VA has satisfied the notice and duty-
to-assist provisions contained in the VCAA.  Further 
development and further expenditure of VA's resources is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

Further, the Board observes that, in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that as the statute at issue in 
this appeal is found in chapter 53 of title 38 of the U. S. 
Code, which concerns special provisions relating to VA 
benefits and contains its own notice provisions, the notice 
and duty-to-assist provisions of the VCAA do not apply.  In 
this case, it is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and application 
of the governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

In a July 1992 rating decision, the RO advised the veteran 
that he had been awarded improved disability pension benefits 
effective May 8, 1992 based on the veteran having no income 
and no dependents.  In a letter dated July 20, 1992, the RO 
also informed the veteran of his duty to notify VA of any 
changes in countable income or dependents so that his pension 
could be properly adjusted.

In March 1996, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, showing that he was 
married on January 13, 1996.  The RO asked the veteran to 
submit an income report showing his wife's income.  The 
veteran submitted that report the same month and it showed 
that his wife had no income.

In April 1996, the RO increased the veteran's pension 
benefits by adding his spouse as a dependent, indicating that 
the decision was based on no family income.  The RO again 
informed the veteran of his duty to notify VA of any changes 
in countable income or dependents so that his pension could 
be properly adjusted and that failure to do so might result 
in the creation of an overpayment, which would have to be 
repaid.

On an income verification match, it was discovered that the 
veteran's wife had been working since 1996.  

In a letter dated June 28, 1999, the RO informed the veteran 
of a proposed reduction in his pension benefits effective 
February 1, 1996, because an income verification match 
revealed that his wife had received wage and interest income 
in 1996, 1997 and 1998 and additional dividend income in 1997 
and 1998.

On July 30, 1999, the RO received the veteran's request to 
adjust his benefits immediately.  

In letters dated August 5 and 19, 1999, the RO informed the 
veteran that his pension award had been retroactively amended 
creating an overpayment in the amount of $37,616.50.  The 
same month, the veteran requested a waiver of the $37,616.50 
overpayment.  

In an August 1999 FSR, after eliminating consideration of the 
veteran's VA pension benefits, the veteran listed his 
spouse's total monthly net income of $323.88 and average 
monthly expenses of $994.16.  He reported monthly expenses of 
$515 for rent, $200 for food, $75.86 for utilities and heat, 
$41.61 for car insurance, $45.56 for cable, $15.51 for 
telephone, and $95.22 for monthly payments on installment 
contracts and other debts.  The veteran listed unpaid credit 
card and consumer loan debts totaling $4,526.56 and 1978 and 
1985 automobiles with a total estimated value of $500.  

In October 1999, the Committee found that waiver was not 
precluded because of fraud, misrepresentation, or bad faith.  
The veteran's request for waiver was denied, however, because 
of the veteran's fault in the creation of the $37,616.50 
overpayment due to the veteran's failure to timely report his 
wife's countable income in 1996, 1997 and 1998, which led to 
an increase in countable income in excess of that allowed for 
entitlement to pension benefits, and because the evidence of 
record did not demonstrate repayment would cause financial 
hardship.

In his substantive appeal received in March 2000, the veteran 
reported that he was unable to work.  He maintained, 
therefore, that recovery of the overpayment would cause him 
to suffer undue financial hardship.  

At his personal hearing in September 2001, the veteran 
indicated that his family's financial status had changed 
significantly since he submitted VA Form 20-5655 in August 
1999.  The veteran testified that he spoke to different 
people at RO several times and told them that his wife was 
working but he did not send the information in writing to the 
VA because VA did not send him an income verification report 
form.  However, the veteran also admitted that, during the 
period when his wife was employed he continued to receive 
pension benefits, to which he knew he was not entitled.  
Later, when she was not longer employed, the veteran said 
that he thought he was entitled to the pension benefits.  The 
veteran also noted that, soon after he paid his first monthly 
installment of $10, he received a letter from the debt 
management center indicating that his debt was paid in full.  
The veteran was later informed that it was a mistake and he 
is continuing to pay $10 monthly because he is unemployable 
due to his disabilities.  The veteran's wife indicated that 
she was currently employed but had only intermittent 
employment in 1999 and 2000.

In January 2002, the Board remanded the case to the RO for 
additional development.

In a January 2002 FSR, the veteran listed total net monthly 
income of $835 and total monthly expenses of $996.08.  He 
reported monthly expenses of $555 for rent, $200 for food, 
$88.48 for utilities and heat, $73.33 for car insurance, 
$49.83 for cable, and $29.44 for telephone.  The veteran 
listed unpaid credit card and consumer loan debts totaling 
$15,869.52 and a 1990 automobile with a total estimated value 
of $1,500.  

Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963(a) (2001).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs; however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. 
§§ 1.963, 1.965 (2001).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The evidence in this case indicates 
that the overpayment at issue resulted from the retroactive 
adjustment and termination of the veteran's pension award, 
after the RO learned that the veteran had failed to report, 
in a timely manner, that his spouse had received interest and 
earned income in 1996 and interest, dividends and earned 
income in 1997 and 1998.  The Board observes that the RO 
discovered this information, reportedly as a result of a 
computer match on an income verification match program.  The 
record in this case shows the veteran was at fault in the 
creation of the debt in that he failed to timely report 
countable family income.  The evidence does not show VA was 
in any way at fault in the creation of the debt and that the 
RO and the Board have given the veteran several opportunities 
to submit evidence in support of his waiver.  The Board 
notes, however, that balance of fault is but one of the 
factors for consideration in determining entitlement to 
waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  Because the veteran received VA disability 
pension benefits to which he was not entitled, the veteran 
was paid more than he was entitled. 

Although the veteran and his representative contend that 
recovery of the overpayment would cause financial hardship, 
it appears the veteran and his wife lived extravagantly in 
this period as indicated by the increase in unpaid credit 
card and consumer loan debts from $4,526.56 to $15,869.52.  
The Board finds that based upon the evidence of record, 
repayment will not deprive the veteran of basic necessities.  
The Board finds the veteran's acceptance of additional credit 
card debt was not the result of the recovery of the VA 
overpayment.  A January 2002 FSR indicates that some of the 
veteran's debt was acquired for such reasons as "cash", "cash 
advances" and "needed extra money."  The Board finds the 
veteran's report of current assets and debts is consistent 
with credit card abuse.  The Board must conclude, therefore, 
that based on a rate of $10 monthly, the evidence fails to 
demonstrate that undue financial hardship would result from 
the recovery of overpayment.
.
The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  In fact, the 
record in this case shows the debt is slowly being repaid and 
does not reflect that the objective of VA benefit payments is 
nullified by the collection of this debt.  The objective of 
VA nonservice-connected pension benefits are to supplement 
the veteran's income to an amount allowable by law; however, 
as noted above, the veteran apparently lived extravagantly 
during the time in which his overpayment was created.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation. The 
Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  The veteran's fault 
in the creation of the debt and his unjust enrichment 
outweigh any possible financial hardship that may have 
resulted in the repayment.

The veteran has argued that VA did not send him an income 
verification report form to fill out and that was the reason 
he did not notify the VA in writing about his wife's 
employment.  With respect to notification, as noted above, 
the RO repeatedly informed the veteran of his responsibility 
to report any changes in income and that his failure to do so 
might create an overpayment, which would have to be, repaid.  
The claims file does not reflect that the veteran requested 
an income verification report or that one was sent to an 
incorrect address or that it was returned as undeliverable.  
Instead, the record reflects that, in March 1996, the RO did 
ask the veteran to return an enclosed income verification 
report and that he did return it the same month, indicating 
no family income.  Later, in October 1996, the RO informed 
the veteran that his wife's Social Security number appeared 
to be incorrect and asked him to send a copy of her card to 
VA.  Instead, he contacted VA by telephone and supplied the 
correct number.  In June 1999, the veteran reported that his 
wife last worked in September 1996.  It was not until July 
1999 that he submitted information showing that she began 
working at the Suarez Corporation in March 1997 and continued 
to work through December 1998.  

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  See Warfield v. 
Gober, 10 Vet. App. 483 (1997).  The Board acknowledges that 
the presumption of regularity may be rebutted by "clear 
evidence to the contrary," see Ashley v. Derwinski, 2 Vet. 
App. 307, 309 (1992); however, clear evidence to the contrary 
has been interpreted as evidence that the document in 
question has been mailed to an incorrect address.  See Fluker 
v. Brown, 5 Vet. App. 296, 298 (1993) (citing Piano v. Brown, 
5 Vet. App. 25, 27 (1993) (per curiam)).  The veteran's 
assertion as to the lack of receipt of an income verification 
report is not the type of "clear evidence" to the contrary 
sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Contrary 
to the veteran's assertions, 38 C.F.R. § 3.277 obligates the 
veteran to report changes in factors affecting entitlement to 
pension benefits, it does not require VA to furnish an income 
verification report form to the veteran.  But it does provide 
that, when the VA requests a veteran to submit such a report 
and he fails to do so within 60 days of the date of the VA 
request, his award will be suspended.  Thus, the lack of an 
income verification report does not relieve the veteran of 
his duty to notify the VA in writing of changes in family 
countable income.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55
(1990).  In this case, the Board finds the preponderance of 
the evidence is against the claim for entitlement to waiver 
of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $37,616.50 is 
denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

